RULES OF JUVENILE COURT PROCEDURE

                          DELINQUENCY MATTERS

                                  Table of Rules

                                   CHAPTER 1

                                       ***

                                     PART D
                                    MASTERS

182.   Qualifications of Master
185.   Appointment to Cases
187.   Authority of Master
190.   Admissions Before Master
191.   Master's Findings and Recommendation to the Judge
192.   Challenge to Master’s Recommendation

                                       ***
RULE 182.   QUALIFICATIONS OF MASTER

A. Education, Experience, and Training. To be eligible to be appointed as a
   master to preside over cases governed by the Juvenile Act, 42 Pa.C.S. § 6301
   et seq., an individual shall:

      1) be a member, in good standing, of the bar of this Commonwealth;

      2) have been licensed to practice law for at least five consecutive years;
         and

      3) have completed six hours of instruction, approved by the Pennsylvania
         Continuing Legal Education Board prior to hearing cases, which
         specifically addresses all of the following topics:

            a) the Juvenile Act;

            b) the Pennsylvania Rules of Juvenile Court Procedure;

            c) the penal laws of Pennsylvania;

            d) the Child Protective Services Law;

            e) evidence rules and methodology;

            f) child and adolescent development; and

            g) the collateral consequences of an adjudication of delinquency.

B. Continuing Education. A master shall complete six hours of instruction from
   a course(s) designed by the Juvenile Court Judges’ Commission, in juvenile
   delinquency law, policy, or related social science research every two years
   from the initial appointment as master.

C. Compliance.

      1) A master shall sign an affidavit attesting that he or she has met the
         requirements of this rule.

      2) Prior to appointment as a master, the affidavit shall be sent to the
         President Judge or his or her designee of each judicial district where
         the attorney is seeking appointment as a master.

      3) After submission of the initial affidavit pursuant to paragraph (C)(2),
         masters shall submit a new affidavit every two years attesting that the
         continuing education requirements of paragraph (B) have been met.



                                         2
                                                COMMENT
        Pursuant to paragraphs (A)(1) & (2), masters are to be in good standing and have at least
five consecutive years of experience as an attorney. It is best practice to have at least two years
of experience in juvenile law.
        Pursuant to paragraph (A)(3), the initial training program(s) is to be approved by the
Pennsylvania Continuing Legal Education Board (Board). The program may be one course or
multiple courses with at least six hours of instruction, equivalent to at least six CLE credits.
When the Board is approving courses designed to address the requirements of this rule, it should
consult with the Juvenile Court Judges’ Commission to ensure proper course requirements are
being met. Additionally, for this initial training course(s), training already provided by the
Juvenile Court Judges’ Commission or the Office of Children and Families in the Courts may meet
the requirements of this Rule.
        For continuing education under paragraph (B), masters are to attend six hours of
instruction from a course or multiple courses designed by the Juvenile Court Judges’
Commission. This is to ensure uniform training among masters.
        These requirements are additional requirements to the Pa.R.C.L.E. because they mandate
specific training in juvenile delinquency law. However, the credit hours received do count
towards the total maximum required under Pa.R.C.L.E. 105.
        Pursuant to paragraph (C), a master is to certify to the court that the requirements of this
rule have been met prior to the appointment as master, and submit new affidavits every two years
thereafter.




       Official Note: Rule 182 adopted September 11, 2014, effective October 1, 2016.

Committee Explanatory Reports:

Final Report explaining the provisions of Rule 182 published with the Court’s Order at 44 Pa.B. - (-
).




                                                 3
                           DEPENDENCY MATTERS

                                   CHAPTER 11

                                        ***

                                  PART D
                  [PROCEEDINGS IN CASES BEFORE] MASTERS

1182.   Qualifications of Master
1185.   Appointment to Cases
1187.   Authority of Master
1190.   Stipulations Before Master
1191.   Master’s Findings and Recommendation to the Judge




                                         4
RULE 1182.       QUALIFICATIONS OF MASTER

A. Education, Experience, and Training. To be eligible to be appointed as a
   master to preside over cases governed by the Juvenile Act, 42 Pa.C.S. § 6301
   et seq., an individual shall:

       1) be a member, in good standing, of the bar of this Commonwealth;

       2) have been licensed to practice law for at least five consecutive years;
          and

       3) have completed six hours of instruction, approved by the Pennsylvania
          Continuing Legal Education Board prior to hearing cases, which
          specifically addresses all of the following topics:

               a the Juvenile Act;

               b) the Pennsylvania Rules of Juvenile Court Procedure;

               c) the Child Protective Services Law;

               d) evidence rules and methodology; and

               e) child and adolescent development.

B. Continuing Education. A master shall complete six hours of instruction from
   a course(s) designed by the Office of Children and Families in the Courts, in
   juvenile dependency law, policy, or related social science research every two
   years from the initial appointment as master.

C. Compliance.

       1) A master shall sign an affidavit attesting that he or she has met the
          requirements of this rule.

       2) Prior to appointment as a master, the affidavit shall be sent to the
          President Judge or his or her designee of each judicial district where
          the attorney is seeking appointment as a master.

       3) After submission of the initial affidavit pursuant to paragraph (C)(2),
          masters shall submit a new affidavit every two years attesting that the
          continuing education requirements of paragraph (B) have been met.

                                             Comment
        Pursuant to paragraphs (A)(1) & (2), masters are to be in good standing and have at least
five consecutive years of experience as an attorney. It is best practice to have at least two years
of experience in juvenile law.



                                                 5
        Pursuant to paragraph (A)(3), the initial training program(s) is to be approved by the
Pennsylvania Continuing Legal Education Board (Board). The program may be one course or
multiple courses with at least six hours of instruction, equivalent to at least six CLE credits. When
the Board is approving courses designed to address the requirements of this rule, it should
consult with the Office of Children and Families in the Courts to ensure proper course
requirements are being met. Additionally, for this initial training course(s), training already
provided by the Office of Children and Families in the Courts or the Juvenile Court Judges’
Commission may meet the requirements of this Rule.
        For continuing education under paragraph (B), masters are to attend six hours of
instruction from a course or multiple courses designed by the Office of Children and Families in
the Courts. This is to ensure uniform training among masters.
        These requirements are additional requirements to the Pa.R.C.L.E. because they mandate
specific training in juvenile dependency law. However, the credit hours received do count
towards the total maximum required under Pa.R.C.L.E. 105.
        Pursuant to paragraph (C), a master is to certify to the court that the requirements of this
rule have been met prior to the appointment as master, and submit new affidavits every two years
thereafter.

       Official Note: Rule 1182 adopted September 11, 2014, effective October 1, 2016.

Committee Explanatory Reports:

Final Report explaining the provisions of Rule 182 published with the Court’s Order at 44 Pa.B. - (-
).




                                                  6